Citation Nr: 1120900	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-29 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder, secondary to a service-connected right foot disability, including postoperative residuals of an exostectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL


The Veteran and his wife


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been included in the claims file.


FINDING OF FACT

The Veteran's right knee disorder is caused by his service-connected right foot disorder, to include postoperative residuals of an exostectomy.


CONCLUSION OF LAW

A right knee disorder is proximately due to or the result of a service-connected right foot disability, including postoperative residuals of an exostectomy.  38 C.F.R. § 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection on a secondary basis for a right knee disorder, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted, which essentially codifies Allen by adding language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  See 71 Fed. Reg. 52744 (2006).

The Veteran contends that he has a right knee disorder that is the direct result of his service-connected right foot disorder and the residuals of surgery therefor.  He points to the medical opinions offered by his attending VA podiatrists as to the existence of a causal relationship between the entities in question, due to his altered gait.  

Service treatment records and medical evidence developed in the immediate postservice years are entirely negative for complaints or findings involving any disorder of the Veteran's right knee.  The records do indicate the occurrence of inservice trauma to the Veteran's right foot, with subsequent corrective surgery of the right foot and right hip occurring postservice.  VA outpatient treatment records disclose that X-rays of the Veteran's right knee in or about January 2009 revealed mild osteoarthritis.  Magnetic resonance imaging in September 2010 identified, as applicable to the right knee, a small tear in the posterior horn of the medical meniscus, trace effusion, and degenerative arthritis.  

Service connection for a right foot disorder, diagnosed as a bony spur or a bony growth above the metatarsal-cuneiform joint, was established by the Board through its May 2006 decision.  The RO has subsequently recharacterized such disorder as a right foot disorder, with postoperative residuals of an exostectomy, with assignment of a 30 percent rating from February 2009.  

As early as November 2004, an attending VA podiatrist reported that the Veteran's  right foot disorder had changed the way he walked, which was affecting his knee.  A medical opinion as to nexus was obtained by VA, without an examination of the Veteran, in December 2007.  At that time, the VA examiner indicated that there was no evidence in available medical literature to support a causal relationship between a right foot and right knee disorder.  Experts were noted to be not in agreement that such a cause and effect relationship could occur, with the VA examiner pointing out that some medical doctors were of the opinion that in fact a right foot disorder could be causative of a right knee disability.  However, the VA examiner determined that there was no reason in the case at hand to conclude that a causal relationship was present without resort to speculation.  However, two treating VA podiatrists have indicated in separate reports, dated in September and October 2010, that the Veteran suffers from a right knee disorder which more likely than not resulted directly from an altered gait, secondary to the original right foot injury and subsequent foot and hip surgeries.  

In October 2010, the Veteran and his wife provided credible testimony as to the origination and progression of his claimed right knee disorder.  However, this is a case that turns primarily on the medical evidence presented as to the existence of a causal relationship between the claimed right knee disorder and the Veteran's service-connected right foot disability.  The Board concedes the existence of evidence contraindicating entitlement and that evidence is largely confined to the VA medical opinion offered in December 2007, although that VA medical professional conceded that there was divided opinion among medical experts with respect to causality between right foot and knee disorders.  That contrary opinion is nonetheless outweighed both quantitatively and qualitatively by the two opinions of the Veteran's treating VA podiatrists, to the effect that the effects of an altered gait and surgeries of the right foot and hip have led directly to the onset of the Veteran's right knee disability.  These VA podiatrist have examined and followed the Veteran over an extended period of time and are in a better position to evaluate the unique circumstances involved in determining the origin of the Veteran's right knee disorder.  In all, the evidence favoring entitlement outweighs evidence to the contrary, and, on that basis, a grant of service connection for a right knee disorder, secondary to a service-connected right foot disability, is warranted.  To that extent, the appeal is granted in full. 


ORDER

Service connection for a right knee disorder, secondary to a service-connected right foot disorder, to include postoperative residuals of an exostectomy, is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


